          Case 1:18-cv-10786-RGS Document 55 Filed 11/25/20 Page 1 of 18




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                       CIVIL ACTION NO. 18-10786-RGS

                                CARLOS MELO

                                        v.

              CITY OF SOMERVILLE and CHIEF DAVID FALLON,
                     in his official and individual capacity

              MEMORANDUM AND ORDER ON DEFENDANTS’
                 MOTION FOR SUMMARY JUDGMENT

                               November 25, 2020

STEARNS, D.J.

      Carlos Melo, an involuntarily retired police officer, filed the instant

action against his former employer, the City of Somerville (City), and his

former supervisor, Chief David Fallon, alleging disability discrimination

under federal and state law. As relevant here, he asserts six counts against

defendants:1 failure to accommodate an actual (Count I) or perceived (Count

II) disability under the Americans with Disabilities Act (ADA), 42 U.S.C.

§§ 12101, et seq.; violation of § 504 of the Rehabilitation Act, 29 U.S.C. § 794




      1  He also asserted a common-law count of intentional infliction of
emotional distress against Chief Fallon (Count VII). The court previously
allowed a motion for summary judgment on this claim, however, and Melo
did not appeal that portion of the court’s ruling. Melo is thus precluded from
litigating this claim further.
          Case 1:18-cv-10786-RGS Document 55 Filed 11/25/20 Page 2 of 18




(Count III); and discrimination based on an actual (Count IV), perceived

(Count V), or record of (Count VI) disability under Mass. Gen. Laws ch. 151B,

§ 4(16). Defendants move for summary judgment on all six counts. For the

following reasons, the court will allow the motion in part and deny it in part.

                               BACKGROUND

      The facts, viewed in the light most favorable to Melo as the nonmoving

party, are as follows. Melo began working as a police officer for the City of

Somerville in May of 1997. He injured his left eye while on duty in October

of 2002 and underwent multiple surgeries before returning to work (without

restriction) in 2003.2 In 2007, Melo successfully bid on the position of

station officer, which required him to, among other responsibilities, answer

police calls, run criminal history checks, and monitor prisoners. As a station

officer, he was still required to be able to perform the essential duties of a

police officer.

      By August of 2015, Melo had twice tested positive for marijuana use.

After entering into a rehabilitation agreement on the first occasion and being

disciplined on the second, he was informed that a third positive test would


      2 The parties dispute whether Melo informed his coworkers and
supervisors, when he returned to duty, that he could not see out of his left
eye. Pl.’s Resp. to Defs.’ Stmt. of Facts (Pl.’s Resp. to Defs.’ SOF) ¶ 7 (Dkt. #
50); Ex. 23 to Pl.’s Resp. to Defs.’ SOF at 15, 24-28.

                                        2
          Case 1:18-cv-10786-RGS Document 55 Filed 11/25/20 Page 3 of 18




result in termination. 3 On August 25, 2015, Lieutenant William Rymill

reported to Deputy Chief Stephen Carrabino that Melo had recently4 arrived

at work smelling of marijuana. On September 22, 2015, Captain Michael

Cabral spoke with Melo about the report. Melo informed Captain Cabral that

he had “lost partial vision in his [left] eye” and that, as a result, he sometimes

smoked marijuana to relieve his migraine headaches and pain.5 Pl.’s Resp.

to Defs.’ SOF ¶ 13.

      The following day, the City ordered Melo to undergo a drug test and

placed him on paid administrative leave pending the results. After Melo

disputed the City’s reasonable suspicion for ordering the drug test, the City

agreed to hold an appeal hearing on October 1, 2015. That morning, instead

of participating in the hearing, Melo entered into a Settlement and Last


      3The rehabilitation agreement specifically provided that, after testing
positive for drug use the first time, Melo would be allowed to “enter a
rehabilitation program . . . in lieu of discipline,” but it noted that a second
positive drug test would “result in disciplinary action” and a third positive
drug test would “result in termination.” Ex. 7 to Defs.’ Stmt. of Facts (Defs.’
SOF) ¶ 3 (Dkt. # 42). Another provision, however, stated that a third positive
drug test “may result in termination.” Id. ¶ 10 (emphasis added).

      4 Deputy Chief Carrabino admitted that Lieutenant Rymill was “vague”
about the timeframe of the incident and that it could have occurred months
earlier. Ex. 24 to Pl.’s Resp. to Defs.’ SOF at 3.

      5Melo, however, “vehemently” denied ever reporting for duty high
during this conversation. Ex. 8 to Defs.’ SOF.

                                        3
            Case 1:18-cv-10786-RGS Document 55 Filed 11/25/20 Page 4 of 18




Chance Agreement with the City. 6 The Agreement required him to, inter

alia, complete a drug rehabilitation program and pass a fitness for duty test.

It also specified that any failure to abide by these terms would “subject the

employee to termination.” Ex. 9 to Defs.’ SOF ¶ 16.

        Dr. Albert Rielly performed Melo’s fitness for duty test on October 15,

2015.       In his report to the City, he wrote that Melo had “significantly

decreased visual acuity in his left eye to the point of almost monocular vision,

decreased binocular vision and decreased visual fields.” Ex. 1o to Defs.’ SOF

at 1. He expressed concern about the impact these impairments would have

on Melo’s work performance, noting that “[v]ision is critical to safe and

effective performance of many law enforcement officer job functions.” Id.

He also expressed safety concerns about Melo’s marijuana use, noting that

medical evidence did not support the use of marijuana to treat migraine

headaches and that marijuana use was associated with several adverse effects

“contraindicated in the essential job tasks of a police officer.” Id. at 2. He

ultimately opined that Melo was “unfit for duty at this time until he obtains

a formal ophthalmological evaluation including formal field testing.” Id.




       Melo formally signed the Agreement on October 2, 2015. Pl.’s Resp.
        6

to Defs.’ SOF ¶ 17.

                                          4
          Case 1:18-cv-10786-RGS Document 55 Filed 11/25/20 Page 5 of 18




      Melo followed up with Dr. Steven Patalano, an ophthalmologist, on

December 3, 2015.7 Dr. Patalano reported that Melo could “see[] nothing”

from his “aphakic”8 left eye and that his condition was permanent. Ex. 30 to

Pl.’s Resp. to Defs.’ SOF at 2, 4. Based on Dr. Patalano’s observations, Dr.

Rielly concluded that Melo’s visual impairments would “interfere[] with him

safely performing” the essential function of operating a vehicle at a high rate

of speed as required for pursuit driving . Ex. 11 to Defs.’ SOF.

      Because Dr. Rielly did not find Melo fit for duty, Chief Fallon issued a

disciplinary letter to Melo on January 7, 2016. In that letter, Chief Fallon

suspended Melo without pay for five days. He also notified Melo that the

City would hold a hearing “to determine if a greater penalty up to and

including termination is justified” for Melo’s breach of the Agreement and

indicated that he would be requesting termination. Ex. 31 to Pl.’s Resp. to

Defs.’ SOF.

      In February of 2016, Melo sent a letter to the City requesting that it

postpone his disciplinary hearing and schedule a meeting to discuss

reasonable accommodations – for example, a light duty assignment – that


      7Dr. Patalano’s evaluation did not include any formal field testing,
despite Dr. Rielly’s request for a “formal ophthalmological evaluation
including formal field testing.” Ex. 10 to Defs.’ SOF at 2 (emphasis added).

      8   Aphakia is a condition in which the lens of the eye is missing.
                                        5
            Case 1:18-cv-10786-RGS Document 55 Filed 11/25/20 Page 6 of 18




might allow Melo to continue working as a police officer. The City agreed to

postpone the hearing but did not act on Melo’s request for a meeting. Melo

repeated his request for an accommodation meeting in April of 2016, but he

did not receive an answer.

        In lieu of termination, Melo ultimately agreed to allow the City to file

for involuntary accidental disability retirement on his behalf. 9 The City

submitted an application to the Somerville Retirement Board on July 19,

2016.        The Public Employee Retirement Administration Commission

(PERAC) approved that application on March 1, 2017.10

        On October 23, 2017, Melo filed charges of discrimination with the

Massachusetts Commission Against Discrimination (MCAD) and the Equal

Employment Opportunity Commission (EEOC).                He later withdrew his

administrative charges and initiated this action in federal court. Following

the completion of discovery, defendants moved for summary judgment. The

court allowed the motion, ruling that Melo had failed to establish a prima

facie case that he was able to perform the essential functions of a police

officer, even with a reasonable accommodation, given his visual




        9   Melo contends that he was threatened and coerced into agreeing.

        Melo did not oppose the application before the Board or PERAC, nor
        10

did he appeal PERAC’s ultimate decision to approve the application.
                                     6
       Case 1:18-cv-10786-RGS Document 55 Filed 11/25/20 Page 7 of 18




impairments. The First Circuit vacated the court’s order and remanded for

further proceedings, determining that Melo had produced sufficient

evidence to create a genuine dispute of material fact on the issue of his fitness

for duty. With the Circuit Court’s permission, defendants now move for

summary judgment on alternative grounds.

                                DISCUSSION

      Summary judgment is appropriate when, based upon the pleadings,

affidavits, and depositions, “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “To succeed, the moving party must show that there is an absence

of evidence to support the nonmoving party’s position.” Rogers v. Fair, 902

F.2d 140, 143 (1st Cir. 1990). “‘[T]he mere existence of a scintilla of evidence’

is insufficient to defeat a properly supported motion for summary

judgment.” Torres v. E.I. Dupont De Nemours & Co., 219 F.3d 13, 18 (1st

Cir. 2000), quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

(1986).

            a. Individual liability

      Defendants argue that they are entitled to judgment as a matter of law

on the portions of Counts I through VI asserted against Chief Fallon in his

individual capacity because federal and state law do not provide for


                                       7
        Case 1:18-cv-10786-RGS Document 55 Filed 11/25/20 Page 8 of 18




individual liability under these circumstances. The court agrees. The First

Circuit determined in Roman-Oliveras v. Puerto Rico Elec. Power Auth., 655

F.3d 43 (1st Cir. 2011), that the ADA does not authorize individual liability

actions, see id. at 52 (concluding that “Title I of the ADA, like Title VII of the

Civil Rights Act, addresses the conduct of employers only and does not

impose liability on co-workers” (internal quotation marks omitted)), quoting

Fantini v. Salem State Coll., 557 F.3d 22, 31 (1st Cir. 2009), and its

conclusion applies in equal respect to § 504 of the Rehabilitation Act, see 29

U.S.C. § 794(d) (noting that “the standards used to determine whether [§ 504

of the Rehabilitation Act] has been violated in a complaint alleging

employment discrimination . . . shall be the standards applied under” the

ADA).

      Chapter 151B, in contrast, does provide for individual liability in some

circumstances. But Melo has not shown that the section upon which he relies

– § 4(16) – constitutes one of those circumstances. Indeed, the plain text of

§ 4(16) appears to suggest the opposite. It refers only to “any employer,” not

to “any person” or “employer.”11 Compare Mass. Gen. Laws ch. 151B, § 4(16),



       Although § 4(16) refers to “any employer, personally or through an
      11

agent,” Mass. Gen. Laws ch. 151B, § 4(16) (emphasis added), the court
disagrees that this language compels a finding of individual liability. In
Roman-Oliveras, the First Circuit declined to impose individual liability
under the ADA despite the inclusion of “any agent” in the definition of
                                    8
       Case 1:18-cv-10786-RGS Document 55 Filed 11/25/20 Page 9 of 18




with id. §§ 4(4), 4(4A), 4(5).     The court accordingly enters summary

judgment against Melo on the portions of Counts I through VI asserted

against Chief Fallon in his individual capacity.

            b. Timeliness

      Defendants next argue that they are entitled to summary judgment on

the remaining portions of Counts I through VI because Melo’s claims are

untimely. Specifically, they contend that because Melo filed charges of

discrimination with the MCAD and the EEOC on October 23, 2017, he is

barred from pursuing any acts of alleged discrimination that occurred more

than 300 days before he filed the administrative charges. See 42 U.S.C.

§ 2000e–5(e)(1); Mass. Gen. Laws ch. 151B, § 5; see also, e.g., Mekonnen v.

OTG Mgmt., LLC, 394 F. Supp. 3d 134, 149 (D. Mass. 2019). Thus, in



“employer,” reasoning that the reference to “any agent” “does not connote
individual liability” but instead establishes the contours of an employer’s
vicarious liability. See 655 F.3d at 52, quoting Fantini, 557 F.3d at 30.
Applying that logic here, see Gillen v. Fallon Ambulance Serv., Inc., 283 F.3d
11, 20 n.5 (1st Cir. 2002) (noting that the Massachusetts statute “tracks the
ADA in virtually all respects”), the court determines that the reference to
“any employer, personally or through an agent” in § 4(16) simply serves to
establish respondeat superior liability for the actions of an employer’s
agents. Cf. Labonte v. Hutchins & Wheeler, 424 Mass. 813, 816 n.5 (1997)
(noting that, in construing Chapter 151B, Massachusetts courts are guided by
case law construing the federal Rehabilitation Act and the ADA); see also
Garrity v. United Airlines, Inc., 421 Mass. 55, 59 (1995) (same). But see
Beaupre v. Cliff Smith & Assocs., 50 Mass. App. Ct. 480, 491 n.16 (2000)
(suggesting that § 4(16A), which refers to an “employer, personally or
through its agents,” establishes individual liability).
                                        9
      Case 1:18-cv-10786-RGS Document 55 Filed 11/25/20 Page 10 of 18




defendants’ view, Melo may only recover for discriminatory acts occurring

on or after December 27, 2016, while the conduct alleged against defendants

took place prior to that date.

      The court disagrees that Melo’s claims are untimely as a matter of law.

A cause of action for disability discrimination generally “accrues on the date

of the alleged unlawful employment practice.” See Fletcher v. Tufts Univ.,

367 F. Supp. 2d 99, 107 (D. Mass. 2005); see also Ocean Spray Cranberries,

Inc. v. Massachusetts Comm’n Against Discrimination, 441 Mass. 632, 641

(2004). “In some instances, the precise moment of the ‘act of discrimination’

is easy to calculate: plainly, if an employee is denied a promotion on an

improper basis, the date of the ‘act of discrimination’ is the date of that

denial.” Ocean Spray, 441 Mass. at 641. In other instances, however – for

example, when “the improper conduct continues or evolves over a course of

time” – the “date of the ‘act of discrimination’ is more difficult to determine.”

Id.

      The relevant act in this case is Melo’s involuntary retirement,12 which

defendants put in motion in July of 2016 and which PERAC approved in


      12To the extent that Melo seeks to recover damages for having to
undergo a fitness for duty evaluation or for having been suspended, his
claims are untimely. The relevant causes of action accrued in January of
2016, when the evaluation occurred, and when the suspension was imposed.
See Mekonnen, 394 F. Supp. 3d at 151 (noting that the continuing violation
                                    10
      Case 1:18-cv-10786-RGS Document 55 Filed 11/25/20 Page 11 of 18




March of 2017. 13 Although defendants submitted the retirement application

prior to December 27, 2016, a reasonable juror could find that the application

did not crystallize into a concrete injury until PERAC approved it in March

of 2017. Cf. Thomas v. Eastman Kodak Co., 183 F.3d 38, 55 (1st Cir. 1999)

(“The notice of the layoff is the date on which the limitations period began to

run because Thomas’s low appraisal scores first resulted in concrete injury

in 1993 when they led to her layoff.”). Melo, after all, was not constructively

discharged until the moment PERAC approved his involuntary retirement.

      For the same reason, the court cannot conclude as a matter of law that

Melo’s failure to accommodate claims accrued prior to December 27, 2016.

Melo sent letters requesting to meet with defendants to discuss the




doctrine does not apply to “discrete acts that occur on a particular day”). The
court notes, however, that it is not addressing the admissibility of these acts
at any future trial. It reserves for a ruling on a motion in limine the issue of
whether these acts would constitute “‘background evidence in support of a
timely claim’ for wrongful termination.” See id., quoting Tobin v. Liberty
Mut. Ins. Co., 553 F.3d 121, 142 (1st Cir. 2009).

      13 Defendants argue that they cannot be held responsible for Melo’s
involuntary retirement because the Board and PERAC are independent
agencies that operate separately from the City. But the court declines to
enter summary judgment on this ground. A reasonable juror could
determine from the fact that defendants initiated the relevant proceedings
and compiled the list of essential functions used by the Board and PERAC to
assess Melo’s ability to perform his duties that defendants bear responsibility
for the ultimate approval of Melo’s involuntary retirement application.

                                      11
      Case 1:18-cv-10786-RGS Document 55 Filed 11/25/20 Page 12 of 18




possibility of reasonable accommodations 14 in February and April of 2016.

An employee’s “request for an accommodation . . . triggers the employer’s

obligation to participate in the interactive process of determining” whether

a reasonable accommodation is available, and any refusal by the employer to

participate in this process is indisputably a violation of anti-discrimination

laws. See Russell v. Cooley Dickinson Hosp., Inc., 437 Mass. 443, 457

(2002), quoting Taylor v. Principal Fin. Group, Inc., 93 F.3d 155, 165 (5th

Cir. 1996). It is not always a simple task, however, to determine when an

employer has categorically refused to participate in the interactive process.

An employer may explicitly deny a request for a meeting, making the date of

the “act of discrimination” clear, but it may also equivocate or, as occurred

here, simply fail to act. See Ocean Spray, 441 Mass. at 645. In the latter

circumstances, courts generally hold that the employee’s claim does not

accrue until the moment “the employee knew or reasonably should have been




      14 As the court noted in its prior order, Melo only requested a light duty
work assignment as a reasonable accommodation. He never asked for
permission to use marijuana (on or off duty) as an accommodation. And in
any event, even had Melo requested it, the court is not convinced that
permitting a police officer to use marijuana would be a reasonable
accommodation. Federal law prohibits gun possession by an unlawful user
of a controlled substance, 18 U.S.C. § 922(g), so any permission given by the
City for Melo to use marijuana would presumably expose it to federal
litigation.
                                        12
      Case 1:18-cv-10786-RGS Document 55 Filed 11/25/20 Page 13 of 18




aware that the employer was unlikely to afford him a reasonable

accommodation.” Id.

      Here, a reasonable juror could find that Melo did not know or have

reason to know that defendants would not afford him a reasonable

accommodation prior to December 26, 2017.              Although defendants

submitted the involuntary retirement application in July of 2016, the Board

and PERAC were under no obligation to approve that application and could

have decided to deny it at any stage in the proceedings. Melo, in other words,

could not know with any certainty the outcome of the proceedings until

PERAC approved the application in March of 2017. And that being the case,

Melo could have reasonably expected that the submission of the application

merely delayed the interactive process of determining whether reasonable

accommodations were available and that, if PERAC denied the application,

the process would resume. The court accordingly declines to enter summary

judgment in defendants’ favor on timeliness grounds.

           c. Preclusion

     Defendants alternatively assert that they are entitled to judgment as a

matter of law on preclusion grounds. Specifically, they contend that Melo is

estopped from arguing in this case that he could perform the essential




                                     13
      Case 1:18-cv-10786-RGS Document 55 Filed 11/25/20 Page 14 of 18




functions of his position because the Board and PERAC reached a contrary

conclusion during his involuntary retirement proceeding.

      A court may give conclusive legal effect to a determination made in a

prior proceeding if: (1) the prior adjudication resulted in “a final judgment

on the merits”; (2) “the party against whom estoppel is asserted was a party

(or in privity with a party) to the prior adjudication”; (3) “the issue in the

prior adjudication is identical to the issue in the current litigation”; and (4)

“the issue decided in the prior adjudication was essential to the earlier

judgment.” See McLaughlin v. City of Lowell, 84 Mass. App. Ct. 45, 56

(2013), quoting Porio v. Dep’t of Rev., 80 Mass. App. Ct. 57, 61-62 (2011).

Here, the court is unpersuaded that defendants have made the requisite

showings as to the third and fourth elements. It is not clear, for example,

that the Board and PERAC decided an issue identical to the issue raised in

this case.   These agencies addressed whether Melo could perform the

essential functions of a police officer generally, not whether Melo could

perform the essential functions with a reasonable accommodation. See

Sheehan v. Marr, 207 F.3d 35, 40 (1st Cir. 2000). It is also not clear that the

Board or PERAC sufficiently explained the basis for any conclusion that Melo

could not perform these essential functions. The doctors who sat on Melo’s

medical panel disagreed about whether it was his visual impairments or his


                                      14
      Case 1:18-cv-10786-RGS Document 55 Filed 11/25/20 Page 15 of 18




marijuana use that would that would impair his performance (and

presumably as a result disagreed as to which essential functions he could not

perform), 15 and the Board and PERAC did not specify on which of the two

opinions they relied in approving the application. Thus, there appears to be

two possible routes to the same conclusion – and if there are two possible

routes, neither one alone is essential to the judgment. 16

      In any event, even if defendants could establish the permissibility of

applying collateral estoppel on these facts, the court would nonetheless

decline to rely on the doctrine because it is not convinced that Melo had a full



      15 Dr. Sutcliffe, for example, saw “no reason [Melo] could not drive a
motor vehicle or use a firearm, even in an emergency situations,” but opined
that “[r]egular use of medical marijuana would likely prevent him from
adequate performance of his duties.” Ex. 15 to Defs.’ SOF at 9. Dr.
Schonwald, in contrast, reported that Melo’s visual impairments would limit
his ability to see threats or engage in “pursuit driving” but “believe[d]” that
his marijuana use was “completely immaterial in this matter.” Id. at 31.
      16 As defendants note, “the decision of the Regional Medical Panel may
be by majority.” Defs.’ Mot. at 13 n.4, citing Mass. Gen. Laws ch. 32, § 7. But
the relevant provision provides only for “certification of . . . incapacity by a
majority of the physicians on such medical panel . . . that such member is
unable to perform the essential duties of his job and that such inability is
likely to be permanent.” It does not specify that the physicians must agree
as to their underlying reasons for concluding that an employee is unable to
perform the essential duties of the job. And defendants do not offer any case
law establishing such a requirement. The court thus declines to presume for
preclusion purposes that the Board and PERAC relied on the findings of the
two doctors opining that Melo’s visual impairments would prevent him from
performing the essential duties of a police officer as opposed to the third
doctor who did not.
                                       15
      Case 1:18-cv-10786-RGS Document 55 Filed 11/25/20 Page 16 of 18




and fair opportunity to litigate the issue before the Board and PERAC. See

McLaughlin, 84 Mass. App. Ct. at 56 (“The guiding principle in determining

whether to allow defensive use of collateral estoppel is whether the party

against whom it is asserted lacked full and fair opportunity to litigate the

issue in the first action or [whether] other circumstances justify affording

him an opportunity to relitigate the issue.” (internal quotation marks

omitted) (alteration in original)), quoting Martin v. Ring, 401 Mass. 59, 62

(1987). In the civil litigation context, a plaintiff can introduce evidence

relevant to the essential functions of a position. See Gillen, 283 F.3d at 25

(noting that courts may consider “evidence of the amount of time spent

performing the particular function, the consequences of not requiring the

applicant to perform the function, and the past and current work experience

of incumbents in the job (or in similar positions elsewhere) . . . . to ensure

that an employer’s asserted requirements are solidly anchored in the realities

of the workplace, not constructed out of whole cloth”). By contrast, in the

involuntary retirement context, “[t]he determination of what constitutes an

essential duty of a job or position is to be made by the employer, based on

all relevant facts and circumstances and after consideration of a number of

factors.” 17 840 CMR 10.21 (emphasis added). The regulations governing


     17   This provision further states that, “[i]f the State Human Resources
                                       16
      Case 1:18-cv-10786-RGS Document 55 Filed 11/25/20 Page 17 of 18




involuntary retirement proceedings also do not furnish employees with any

avenue to challenge the substance of the conclusions reached by the medical

panel, as for example, by submitting medical evidence to the contrary. The

court therefore cannot say, as a matter of law, that Melo had sufficient

opportunity to litigate his ability to perform the essential functions of the

police officer position before the Board or PERAC. 18

      Finally, the court finds it significant that Melo could not have raised

the specific issue of discrimination at any earlier point in the proceedings.

Administrative exhaustion is a prerequisite to pursuing a discrimination

claim in federal or state court, and Melo had not yet filed a charge of

discrimination before MCAD or EEOC at the time the relevant appeal period

expired. See Sheehan, 207 F.3d at 40-41 (rejecting the suggestion that the



Division has promulgated or promulgates a list or description of essential
duties for a position that is consistent with those of the member’s position,
the employer shall submit such list or description as the essential duties for
the position in question.” Id. In other words, the Board and PERAC treat as
dispositive the same HRD list which the First Circuit declined to so
recognize.

      18 Moreover, it is not
                           clear that, even if he had the opportunity to litigate
the issue, Melo had sufficient incentive to do so. If Melo, as he asserts, only
agreed to involuntary retirement because he had been threatened with
termination – which would have had adverse effects on his pension – it
would work against his interests to argue that he could perform the essential
functions of his job before the Board or PERAC. Denial of the involuntary
retirement application, after all, would only lead to the threatened
termination.
                                       17
      Case 1:18-cv-10786-RGS Document 55 Filed 11/25/20 Page 18 of 18




plaintiff “could have raised the issue of disability-based discrimination under

the ADA in his statutory appeal from the retirement determination”). Even

setting the exhaustion requirement aside, however, the court cannot see how

an appeal of the PERAC decision would have allowed him to litigate the

substance of his discrimination claims. In an appeal from a PERAC decision,

the court’s review is limited to determining if substantial evidence supported

PERAC’s findings. The court accordingly declines to enter judgment against

Melo on preclusion grounds.

                                   ORDER

      For the foregoing reasons, the motion for summary judgment is

ALLOWED in part and DENIED in part. The court enters judgment against

Melo on the portions of Counts I through VI premised on Chief Fallon’s

liability as an individual. The remaining portions of Counts I through VI

survive this motion, and the clerk will schedule the case for trial.



                                     SO ORDERED.

                                     /s/ Richard G. Stearns     _
                                     UNITED STATES DISTRICT JUDGE




                                      18
